DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  24-28, 31-34, and 36-43 are rejected under 35 U.S.C. 103 as being unpatentable over SEBIRE et al. (WO 2016/156227 Al) in view of Zhu et al. (US 2017/0280340 A1).
Regarding claim 24, SEBIRE et al. teach a method for paging user equipment in an area spanning across a plurality of radio access technologies (RATs), the method comprising: determining, in a radio access network (RAN) node configured to transmit paging messages over the air via one or more RATs, one or more RATs with which a user equipment (UE) to which a paging message is intended, is capable of communicating (see abstract: The eNB decides, based on the received WLAN capability information, whether to page the UE via E- UTRAN or to notify the UE via WLAN); and, transmitting the paging message to the UE via each of one or 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective the filling date of claimed invention (AIA ) to modify the above teaching of Zhu et al.  to the method of SEBIRE et al. in order to avoid drop calls and improve quality service in a hotspot area or a service experience area.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective the filling date of claimed invention (AIA ) to modify the above teaching of Zhu et al.  to the method of SEBIRE et al. in order to avoid drop calls and improve quality service in a hotspot area or a service experience area.
Regarding claims 25 and 37, SEBIRE et al. teach wherein said determining based on capability information for the UE already known to the RAN node (see par. 0027: an eNB receives capability information from a UE.Using this information,the eNB can later decide how to page the UE).
Regarding claims 26 and 38, SEBIRE et al. teach wherein the capability information has been previously received from a user equipment (see claim 2: the UE sends its capability information to a network node (e.g. an eNB) which uses said information to decide whether to page the UE using cellular communication or WLAN).
Regarding claims 27 and 39, SEBIRE et al. teach wherein the paging message is received from a core network node (see claim 7: the eNB receives a SI paging message from MME).
Regarding claims 28 and 40, SEBIRE et al. teach wherein said determining based on capability information for the UE received with the paging message (see claim 7: The SI paging message received by the eNB compriiisng WLAN capability information).

Regarding claims 32 and 41, SEBIRE et al. teach a method in a core network node for paging in an area spanning across a plurality of radio access technologies (RATs) and a core network node for paging user equipment in an area spanning across a plurality of radio access technologies, the core network node comprising a processor and a memory, said memory containing instructions executable by said processor, whereby said core network node is operative to and the method comprising: sending a paging message to a radio access network (RAN) node for forwarding to a UE, wherein the paging message comprises capability information, wherein the capability information provides an indication of the capabilities of the UE for communicating with one or more of the plurality of RATs (see claims 1 and 2: receiving the WLAN capability information from a MME in an SI paging message).
Regarding claims 34 and 43, SEBIRE et al. teach a method in a user equipment (UE) for enabling the UE to be paged via an area spanning across a first radio access technologies (RAT) and a second RAT, the method comprising:
signalling capability information to a network node, the capability information indicating whether the UE is capable of connecting to the first RAT, second RAT, or both, (see claims 19-20 or par. 0027: send wireless local area network (WLAN) capability information to a network node for using the WLAN capability information to decide whether to notify the 
Regarding claims 33 and 42, SEBIRE et al. teach the capability information is stored in the core network node; or the capability information is stored in the core network node in response to the core network node previously receiving the capability information from the UE; or the capability information is stored in the core network node in response to the core network node previously receiving the capability information from the UE, and wherein the capability information from the UE is received via a radio access network (RAN) node (see par. 0044).

Claims 35 is rejected under 35 U.S.C. 103 as being unpatentable over SEBIRE et al. (WO 2016/156227 Al) in view of Zhu et al. (US 2017/0280340 A1) and further  in view of YANG et al. (US 2016/0277991 Al).
Regarding claim 35, SEBRIE et al. do not mention wherein the UE is registered to a UE registration area (RA) that comprises one or more tracking areas (TA) spanning across the first and second RATs, the first and second RATs being of different types. YANG et al. teach the UE is registered to a UE registration area (RA) that comprises one or more tracking areas (TA) spanning across the first and second RATs, the first and second RATs being of different types (see par. 0084: When the UE performs a combined attachment and tracking area update, or a combined registration, the UE is registered with both the first RAT, such as LTE network, and a second RAT, such as a 2G or 3G network. Once registered with the two networks, the UE may receive location IDs (e.g., a registered tracking area code (TAC) for the LTE network and a location area code (LAC) for a GSM network.)).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID Q NGUYEN whose telephone number is (571)272-7844.  The examiner can normally be reached on Monday-Friday 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/DAVID Q NGUYEN/            Primary Examiner, Art Unit 2643